1 .’                                               372




       OFFICE OF THE ATTORNEY GENERAL OF   TEXAS

                        AUSTIN
‘J .

! i’

[
       iiocarable L. A. &'oods, page 8


                     i$88tlen13   protidina: for ths appltoatlon   reada,
       in   pert,   em iollowsr




                                       under ths dlnotlor,, of the foisti
               L~#lslnt Pma hdvisOrY UO&dtt98 uuy, sub eat te the pro-
               TlUiOnS Of this AOt grutc to the 80h00f su0h an u&our&
               of this fund a8 uili, with the Sat8     ad Csuntp avallabl*
               funds, tagether with the Zooal -8,       maintain the @ma1
               r0r a toma not to oxowd nlna (9) moat&mrQP ohr~lri~d
               or nrriliabed  high rohooln end apprmirsabaly elgbt (s)
               month@ for u.aeotedlt~dhi@& mhoolr       p%wldad that ti
               thb raheol hns surfialent   State and Aewty   arallab1,
               iundo to maintain tbr sobaol far aa rl&t (8) aronthkm
               aooording to tha salary sehodulr
               Board of Xduoatlon rm the rahool
               itr looal maintsnanes
                                                                      ..   -
Hoslanblr 2. A. Koobo, psee a




            *         The WAmnt of moaoygm!ltmI roxetit;yp*
     of aid ;xi.;t    hia sohool tuition  shall be OH up as a
     ~siPMLk.eooount     bF the dlotrlot nooivlw   MIM Md
     diebnmggt8       rrom wld aooauntu rhru ba ti     oplp
     rOOrtb       OiiiO ~ucpo~ fOT WEloh AIQh WW#&UR -ted.
     . . . It lr provided that all ummed obligatrd bahnoeo
     in mrel Ala i?uada   in any dlrtrlot oa Auguot81, ohall
     be nturned   to   theStateTPUUWOP uxd by him oro&lta4
     $0 th0 &ppEQprhtiOa    rn# *hiOh it MJ&O#. . ."




    @xtkotary wed    aa                   the tmsrerrd   Mate   aid
     fm~llaatlong~   .    l   .*   (Emphasis added)
                                                                               376



XaAOrablo 1. A. mods,        pegs 6


        mprovldsd that if there be no oonvmimt aofrodibod high
        ash001 that suoh pupil nay obtiin liks ald under the
        provi~~onr of thla ~Ssotion &em atbendi% a4 mar hi&
        aohool of h&he? olasritLcetion   ~!.EUZtte senbiug 0lstriot
        whsn designated. by the Gount~ Board, provided that e,ll
        sohtml dlstrloto  oonteining O&Ohundrsd (100) square nllss         ’
        0r bsrritoru or mre mm rsoafvs “fvo 3ollars (:SZ.OO) oar



        g\rpil'S hOA43 6htriGt.       . . .*

           Rsadlng Beotion 9, sf X. 8. 280. 933, Aebs 49th        a-
h&r%,   an4 8. I). XQ. 168, A%%844611Ls~sla$un,      tagethar,T  t
f,ltzsr$      that $WOehIiS@bs entar into bhs pqsenb Of tuition
            c Nrsb, the W ebud apenma urd reoefpt~ of the
#n4ine dlrbrlot   mast be aorta
                             Y dema to daturnb      ubdhar wah
UsWlsb   is finamfallg   abtc b&pay taftlon,   uafl lr not, such
btibioa or a part bhenof   is paid by the $t+aatier E)swid, trhb
pro ntr      oost   or tmiohing   ia the rcsoeirlng dirtxlab   must   be
dobennined in $lxil?e: bha rabr.   Thir awv       or buit:on la plid
by the 3Sake to reimburaa the rsooivlng 434    ~,briot for ths sost
ef baUJha;l~ St3bolr~%is~ iron other dl6$~izf6     whm% high s&ma1
grada   are not taught at hoas, and papittnt is made althat@
the x-sosiving dlstrlct   may no% ba a m&xy *i& or transporbab~~~
aid sshool.    IF. m~oh aauos the bslanal&% of bhe rsasloing dir
brlotts  budmt may not enbor into aonsid6ratien.         Xouwsr,   wk65
a sohool entitled   to tultlon iron the atate sesks ths abhor
bSAUrfb8  of the rural aid law aad tlnsnaial      aaa5.rtanos tie nunin-
tab its schools for the prssarlbed 1s@h          it bd%m, it than
s8mme8 bhm bUdsA of showin& ths qosrsiby          for swh riaaaaiaL
a8mlstaAos. The etatote requirrs that it 8ubmi.t a bud&s%ibarair-
la& ib8 oxJmndlturss and 1ts WOtdDbS      to substantiats itll 0ld.m
that it is opmetiag at a d6fieIt.
               3eotlon 9 pIw5&ss thati %r the aohool is paid ealary
aid,    Prhioh is the aaslsbanae dotsx&in%d first la point of tiau,
the    tuition   to whloh it would hers othsr~~e bean entitlsd shall
be    nduced   to an wunt    8Wflaient to baltums Its budgrb. TlbkO
is    bub another way of providing       that   w% m&~+y ait% benefits
shall not emmad a balanecsd budgetwhen a11 available amej? to
mhtaiA the 1~4h00lis 06n*iderad a* a resour e or rseelpt,
inaludiai; tuition eared.  The reauaia iox thl a provisIon bea0Bi4IE
obvious shen it is noted that un&r S~tiozl 4 bhW@ trmafof8
are lnoluded in dotarmltin~  the Wacbr    -  p+qil load gonrtimg
salary old aod’gxairanbe PLduplloa~~ia~ af the ooa% at’ taaahlw
a    partlcmlar     pupil.